Citation Nr: 0013022	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  99-01 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating from an original grant of 
service connection for status post radical retropubic 
prostatectomy with regional lymph node dissection for 
carcinoma of the prostate, currently evaluated as 20 percent 
disabling.


INTRODUCTION

The veteran served on active duty from November 1956 to June 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1997 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
granted for prostatectomy residuals, evaluated as 10 percent 
disabling as of October 17, 1997, the date of receipt of the 
veteran's claim.  In a February 1999 rating decision, the RO 
increased this rating to 20 percent, effective as of October 
17, 1997.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Status post radical retropubic prostatectomy with 
regional lymph node dissection for carcinoma of the prostate 
is manifested primarily by the absence of either the 
reoccurrence or metastasis of cancer.  

3.  The veteran reports a daytime voiding interval of 
approximately 90 minutes, and that he awakens to void three 
to four times per night.


CONCLUSION OF LAW

The criteria for an increased rating for status post radical 
retropubic prostatectomy with regional lymph node dissection 
for carcinoma of the prostate are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.115a, 4.115b, 
Diagnostic Code 7528 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented a claim that is plausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  He has not alleged that 
any records of probative value that may be obtained, and 
which have not been sought or already associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.


The veteran contends, essentially, that his prostatectomy 
residuals are more severe than currently evaluated, and that 
an increased rating is warranted therefor.  After a review of 
the record, however, the Board finds that his contentions are 
not supported by the evidence, and that his claim fails.

Service connection for prostatectomy residuals, characterized 
as status post radical retropubic prostatectomy with regional 
lymph node dissection for carcinoma of the prostate, was 
granted by the Montgomery RO in December 1997, following 
review of evidence that included the veteran's service 
medical records and the report of a November 1997 VA 
examination.  The RO noted the veteran's service in the 
Republic of Vietnam during the Vietnam conflict, and his 
subsequent development of prostate cancer, with radical 
retropubic prostatectomy with regional lymph node dissection 
in October 1995.  A 10 percent rating was assigned, effective 
as of October 17, 1997, the date of receipt by VA of the 
veteran's claim.  In February 1999, this rating was increased 
to 20 percent, again effective as of October 17, 1999.  In 
addition, special monthly compensation for the loss of use of 
a creative organ has been assigned since October 17, 1997.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1999) (Schedule).  Under these criteria, 
post-surgical excision of malignant neoplasms of the 
genitourinary system is 100 percent disabling, with VA 
examination after six months.  (See Note, Diagnostic Code 
7528.)  In the instant case, it must be noted that the 
veteran did not seek service connection until approximately 
two years following his surgery.  The Schedule stipulates 
that, if there has not been any reoccurrence or metastasis of 
cancer, VA is to rate based on the more predominant of either 
voiding dysfunction or renal dysfunction.  (See Note, 
Diagnostic Code 7528).

Neither the report of the VA examination conducted in 
November 1997, nor any other medical record, indicates that 
the prostate cancer excised in October 1995 has 

either reoccurred or metastasized.  In addition, the Board 
notes that this evidence, along with the veteran's 
statements, indicates that voiding dysfunction is more 
predominant than renal dysfunction.  Under 38 C.F.R. § 4.115a 
(1999), the 20 percent rating currently in effect for the 
veteran's disorder contemplates, with regard to voiding 
dysfunction, symptoms that require the wearing of absorbent 
materials that must be changed less than two times per day.  
A rating greater than 20 percent for voiding dysfunction (in 
this instance, a 40 percent rating) would be appropriate for 
symptoms that require the wearing of absorbent materials that 
must be changed two to four times per day.  

The criteria for an increased rating are not met.  While the 
evidence shows that the veteran has reported problems with 
incontinence, and the resulting soiling of clothes, he does 
not indicate, nor does the medical evidence reflect, that he 
wears absorbent materials.  The report of the November 1997 
VA examination specifically notes that his incontinence "is 
not sufficient for him to wear a pad in his underwear."  An 
October 1998 medical record also shows that he denied the use 
of pads.  In the absence of such information, the Board 
cannot conclude that absorbent materials must be changed at 
any specific rate; concomitantly, it cannot conclude that an 
increased rating can be assigned under these criteria.

The provisions of 38 C.F.R. § 4.115a also set forth criteria 
for evaluating the severity of urinary frequency.  Under 
these criteria, the 20 percent rating currently in effect 
contemplates a daytime voiding interval of between one and 
two hours, or awakening to void three to four times per 
night.  A higher rating (40 percent) is appropriate for a 
daytime voiding interval of less than one hour, or awakening 
to void five or more times per night.

Again, the Board must find that the criteria for an increased 
rating are not satisfied.  In a statement submitted by the 
veteran in March 1999, he indicated that he urinated "about 
every 1 and 1/2 hours," and cited problems when he attended a 
movie that was over 90 minutes long.  He also indicated, by 
means of a record of his urinary 

frequency, that he awoke to void approximately three or four 
times per night.  Under the criteria discussed above, the 
degree of urinary frequency he reports is deemed to be only 
20 percent disabling, with regard to the rate of either 
daytime frequency or nighttime voiding.   

In brief, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for status post radical retropubic prostatectomy with 
regional lymph node dissection for carcinoma of the prostate.  
His claim, accordingly, fails.


ORDER

Entitlement to an increased rating for status post radical 
retropubic prostatectomy with regional lymph node dissection 
for carcinoma of the prostate is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

